                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DARNELL L. RUSSELL,

                   Petitioner,                              8:19CV213

      vs.
                                                             ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services; and
MICHELLE CAPPS, Warden of
Nebraska State Penitentiary, Lincoln,
Nebraska;

                   Respondents.


       On this date, the court entered a progression order progressing this case to
final resolution. (Filing No. 4.) The court inadvertently listed the incorrect date for
the Respondents’ deadline to file an answer and separate brief. Accordingly,

      IT IS ORDERED that:

      1.     The clerk’s office is directed to terminate the pro se case management
deadline of January 13, 2019.

       2.    The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: January 13, 2020: check for Respondents’
answer and separate brief.

      Dated this 28th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
